DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 16 and 20 have been amended.  Claims 1-20 are rejected.
The instant application claims priority to provisional application No. 62/535,791 filed on 07/21/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-9, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al., Patent Application Publication No. 2012/0206243 (hereinafter Butler) in view of Alekseyev et al., Patent Application Publication No. 2016/0103918 (hereinafter Alekseyev).


A system, comprising a database server (Butler Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network);
one or more point-of-use devices in a hospital supply chain (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information), each configured to provide controlled access to medical items and to provide information associated with the medical items to the database server via a network (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network),
wherein the database server comprises a memory that stores metric values for a plurality of metrics for the hospital supply chain (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), each metric of the plurality of metrics indicating (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), for a category or device or physical location (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), a relationship between a portion of the metric values and a period of time (Butler Paragraph [0132], The information may be related to tracking employee work time), wherein at least one metric is generated (Butler Paragraph [0300], storing and communicating RFID tag information (metric) related to the medical instrument), based on at least a portion of the information associated with the medical items (Butler Paragraph [0300], storing and communicating RFID tag information (metric) related to the medical instrument), at a corresponding partition of an analysis database of the database server (Butler Paragraph [0432], processing may include analytical work on the data such as calculations, conversions, encryption, decryption, searching, storing information to memory 162, receiving information from memory 162, or the like); and
wherein the database server is configured to (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network):
receive use data from a respective controlled access device of the one or more point-of-use devices (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use),
generating event data based on associating the use data with historical data (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use),
generating inventory data based on the event data (Butler Paragraph [0188], storing and communicating RFID tag information related to inventory of the object);
a web server configured to: facilitate user access to the stored metric values via a metric dashboard of a user interface (Butler Paragraph [0390], the center frequency digital word may be initiated by a user using a reader 140 interface, Fig. 17, shows the reader over the network); and
Butler does not expressly disclose:
cause the user interface to display a data metric based on the generated inventory data, including data elements arranged in the metric dashboard according to a physical location associated with the data elements, with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator, whether a value of the data element improved on or regressed from a date prior to a current date.

cause the user interface to display a data metric based on the generated inventory data (Alekseyev Paragraph [0955], additional lane 6806 may display inventory information for the service or for the one or more entities providing the service), including data elements arranged in the metric dashboard according to a physical location associated with the data elements (Alekseyev Paragraph [0955], inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities), with one or more of the data elements each being displayed with a visual indicator that indicates (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), by a color of the visual indicator (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), whether a value of the data element improved on or regressed from a date prior to a current date (Alekseyev Paragraph [0981],  Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state).
The claimed invention and Alekseyev are from the analogous art of dashboard metric systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Alekseyev to have combined Butler and Alekseyev.
The motivation to combine Butler and Alekseyev is to improve the displaying of data by using a visual indicator.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the visual indicators of Alekseyev in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Alekseyev.

Regarding claim 2, Butler in view of Alekseyev further teaches:
Butler Paragraph [0382], a nurse may use a portable reader to read the patient information and medicine information to assure that the medicine is appropriate for the patient), and provides clickable access to additional metric values in each category (Butler Paragraph [0382], a nurse may use a portable reader to read the patient information and medicine information to assure that the medicine is appropriate for the patient).

Regarding claim 7, Butler in view of Alekseyev further teaches:
The system of Claim 1, wherein the database server is configured to update the at least one metric value for at least one of the plurality of metrics (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), upon receipt of new information from the one or more point-of-use devices (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), using a metric engine in the partition corresponding to that metric (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory).

Regarding claim 8, Butler in view of Alekseyev further teaches:
The system of Claim 7, wherein the database server comprises an import database and a repository database (Butler Paragraph [0038], data store may be a database, Paragraph [0193], objects added to the stored objects may be tracked automatically), wherein the import database is configured to store the new information from the one or more point-of-use devices (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), and wherein the repository database is configured to track changes in the Butler Paragraph [0038], data store may be a database, Paragraph [0193], objects added to the stored objects may be tracked automatically, Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory).

Regarding claim 9, Butler in view of Alekseyev further teaches:
The system of Claim 8, wherein the analysis database comprises an aggregator configured to aggregate the relational data in the repository database to generate summation data (Butler Paragraph [0305], information may be related to a location of the medical instrument. The location information may be aggregated from a remote location).

Regarding claim 11, Butler in view of Alekseyev further teaches:
The system of Claim 7, the database server is configured to update the at least one metric value for a plurality of other ones of the plurality of metrics (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), upon the receipt of the new information from the one or more point-of-use devices (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory, Paragraph [0377], RFID tag may provide the stored sensor information to the reader on the next read request), using a plurality of other metric engines in the partitions corresponding to the plurality of other ones of the plurality of metrics (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory).

Regarding claim 12, Butler in view of Alekseyev further teaches:
The system of Claim 7, wherein the analysis database is configured to periodically update the at least one metric value for the at least one of the plurality of metrics independently of user access requests via the metric dashboard (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory (shows updating when new items are added)).

Regarding claim 13, Butler in view of Alekseyev further teaches:
The system of Claim 1, wherein the analysis database comprises a plurality of data structures each including at least one table storing one or more of the metric values and at least one dimensional table that facilitates access (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database), to the at least one table in that data structure (Butler Paragraph [0331], specified storage locations may be stored in an OTP table), by the metric dashboard (Butler Paragraph [0390], the center frequency digital word may be initiated by a user using a reader 140 interface, Fig. 17, shows the reader over the network).

Regarding claim 16, Butler teaches:
A method, comprising tracking, with one or more point-of-use devices in a hospital supply chain (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information), controlled access events associated with medical items (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information);
receiving information associated with the medical items by a database server via a network (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), the information including use data from a respective controlled access device of the one or more point-of-use devices (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use), wherein the database server is configured to generate event data based on associating the user data with historical data (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use), and generate inventory data based on the event data (Butler Paragraph [0188], storing and communicating RFID tag information related to inventory of the object);
generating one metric value for a plurality of metrics for the hospital supply chain (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network), each metric of the plurality of metrics indicating (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), for a category or device or physical location (Butler Paragraph [0037], network placement pattern may determine the location of the RF network nodes on the RFID tag), a relationship between a portion of the metric values and a period of time (Butler Paragraph [0132], The information may be related to tracking employee work time), at least one metric being based on at least a portion of the generated inventory data associated with the medical items (Butler Paragraph [0300], storing and communicating RFID tag information (metric) related to the medical instrument), at a corresponding partition of an analysis database of the database server (Butler Paragraph [0432], processing may include analytical work on the data such as calculations, conversions, encryption, decryption, searching, storing information to memory 162, receiving information from memory 162, or the like); and
providing, with a web server, user access to the at least one metric for the plurality of metrics via a metric dashboard of a user interface (Butler Paragraph [0390], the center frequency digital word may be initiated by a user using a reader 140 interface, Fig. 17, shows the reader over the network), and
Butler does not expressly disclose:
wherein the user interface displays the at least one metric based on the generated inventory data, the at least one metric including data elements arranged in the metric dashboard according to a physical location associated with the data elements, with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator, whether a value of the data element improved on or regressed from a date prior to a current date.
However, Alekseyev teaches:
wherein the user interface displays the at least one metric based on the generated inventory data (Alekseyev Paragraph [0955], additional lane 6806 may display inventory information for the service or for the one or more entities providing the service), the at least one metric including data elements arranged in the metric dashboard according to a physical location associated with the data elements (Alekseyev Paragraph [0955], inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities), with one or more of the data elements each being displayed with a visual indicator that indicates (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), by a color of the visual indicator (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), whether a value of the data element improved on or regressed from a date prior to a current date (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state).
The claimed invention and Alekseyev are from the analogous art of dashboard metric systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Alekseyev to have combined Butler and Alekseyev.
The motivation to combine Butler and Alekseyev is to improve the displaying of data by using a visual indicator.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the visual indicators of Alekseyev in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Alekseyev.

Regarding claim 17, Butler in view of Alekseyev further teaches:
The method of Claim 16, further comprising updating the at least one metric value for at least one of the plurality of metrics (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), upon receipt of new information from the one or more point-of-use devices (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory), using a metric engine in the partition corresponding to that metric (Butler Paragraph [0311], pharmaceutical object inventory may be updated as the pharmaceutical objects are added and removed from inventory).

Regarding claim 18, Butler in view of Alekseyev further teaches:
The method of Claim 16, wherein the metric dashboard displays a metric value for each of a plurality of categories (Butler Paragraph [0382], a nurse may use a portable reader to read the patient information and medicine information to assure that the medicine is appropriate for the patient), and provides clickable access to additional metric values in each category (Butler Paragraph [0382], a nurse may use a portable reader to read the patient information and medicine information to assure that the medicine is appropriate for the patient).

Regarding claim 20, Butler teaches:
A system associated with at least one hospital (Butler Paragraph [0317], doctor office, a hospital, an extended care facility, a supply chain, Paragraph [0759], enhanced memory capabilities of the commercial RFID tag 2102 may be a point-of-use information), the system comprising;
a database server, comprising: an import database storing information from a plurality of point-of-use devices in a hospital supply chain (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network),
a repository database storing, relational data associated with the information from the plurality of point-of-use devices (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information (metric) related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network); and
an analysis database comprising a plurality of partitions (Butler Paragraph [0432], processing may include analytical work on the data such as calculations, conversions, encryption, decryption, searching, storing information to memory 162, receiving information from memory 162, or the like), each configured to compute a metric of the hospital supply chain using the relational data in the repository database to provide efficient access to the metric via a metric dashboard provided at a user device that is remote from the database server (Butler Paragraph [0300], associating the RFID tag with a medical instrument; and storing and communicating RFID tag information related to the medical instrument, Paragraph [0038], data store may be a database, Fig. 17, shows the access across a network, Paragraph [0390], the center frequency digital word may be initiated by a user using a reader 140 interface, Fig. 17, shows the reader over the network),
wherein the database server is configured to (Butler Paragraph [0038], data store may be a database):
generate event data based on associating the use data with historical data (Butler Paragraph [0759], history information with the component may provide readily accessible critical component information that may be read at any point-of-use); and
generate inventory databased on the event data (Butler Paragraph [0188], storing and communicating RFID tag information related to inventory of the object); and
a web server configured to: facilitate user access to the metric via the metric dashboard of a user interface (Butler Paragraph [0390], the center frequency digital word may be initiated by a user using a reader 140 interface, Fig. 17, shows the reader over the network); and
Butler does not expressly disclose:
cause the user interface to display the metric based on the generated inventory data, the metric including data elements arranged in the metric dashboard according to a physical location associated with the data elements, with one or more of the data elements each being displayed with a visual indicator that indicates, by a color of the visual indicator, whether a value of the data element improved on or regressed from a date prior to a current date.
However, Alekseyev teaches:
cause the user interface to display the metric based on the generated inventory data (Alekseyev Paragraph [0955], additional lane 6806 may display inventory information for the service or for the one or more entities providing the service), the metric including data elements arranged in the metric dashboard according to a physical location associated with the data elements (Alekseyev Paragraph [0955], inventory information may include information about the service or the entities providing the service, such as an identifier of the entities (e.g., a host name, server name), a location of the entities), with one or more of the data elements each being displayed with a visual indicator that indicates (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), by a color of the visual indicator (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state), whether a value of the data element improved on or regressed from a date prior to a current date (Alekseyev Paragraph [0198], associating a visual indicator (e.g., color, pattern) to represent a respective state).
The claimed invention and Alekseyev are from the analogous art of dashboard metric systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Alekseyev to have combined Butler and Alekseyev.
The motivation to combine Butler and Alekseyev is to improve the displaying of data by using a visual indicator.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the visual indicators of Alekseyev in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Alekseyev.

Claims 3, 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev and Kochevar et al., Patent Application Publication No. 2009/0101708 (hereinafter Kochevar).

Regarding claim 3, Butler in view of Alekseyev teaches parent claim 2.
Butler in view of Alekseyev does not expressly disclose:
wherein the plurality of categories comprise an inventory category, a compliance category, a discrepancy category, and an opportunity category.
However, Kochevar teaches:
wherein the plurality of categories comprise an inventory category (Kochevar Paragraph [0022], inventory consistent with a given set of rules), a compliance category (Kochevar Paragraph [0021], site compliance flowchart), a discrepancy category (Kochevar Paragraph [0029], discrepancy with the site’s rules), and an opportunity category (Kochevar Paragraph [0018], provides security officials the opportunity for real-time, continuous, mobile or random authentication or revalidation of access rights of people or things).
The claimed invention and Kochevar are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Kochevar to have combined Butler and Kochevar.
The motivation to combine Butler and Kochevar is to improve management by using rules.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the rules of Kochevar in order to obtain the predictable result of improving management.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Kochevar.

Regarding claim 4, Butler in view of Alekseyev and Kochevar further teaches:
The system of Claim 3, wherein the displayed metric value for the inventory category comprises at least one of a month-to-date daily average value, an area filter value, a monthly trend value, a daily trend value, a station detail value, or an item detail value (Butler Paragraph [0188], storing and communicating RFID tag information (item detail) related to inventory of the object).

Regarding claim 19, Butler in view of Alekseyev teaches parent claim 18.
Butler in view of Alekseyev does not expressly disclose:
wherein the plurality of categories comprise an inventory category, a compliance category, a discrepancy category, and an opportunity category.
However, Kochevar teaches:
wherein the plurality of categories comprise an inventory category (Kochevar Paragraph [0022], inventory consistent with a given set of rules), a compliance category (Kochevar Paragraph [0021], site compliance flowchart), a discrepancy category (Kochevar Paragraph [0029], discrepancy with the site’s rules), and an opportunity category (Kochevar Paragraph [0018], provides security officials the opportunity for real-time, continuous, mobile or random authentication or revalidation of access rights of people or things).
The claimed invention and Kochevar are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Kochevar to have combined Butler and Kochevar.
The motivation to combine Butler and Kochevar is to improve management by using rules.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the rules of Kochevar in order to obtain the predictable result of improving management.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Kochevar.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev, Kochevar and Mazzaferri, Patent Application Publication No. 2009/0070404 (hereinafter Mazzaferri).

Regarding claim 5, Butler in view of Alekseyev and Kochevar teaches parent claim 4.
Butler in view of Alekseyev and Kochevar does not expressly disclose:
wherein the displayed metric value is clickable or hoverable to provide additional metric values associated with the displayed metric value.
However, Mazzaferri teaches:
wherein the displayed metric value is clickable or hoverable to provide additional metric values associated with the displayed metric value (Mazzaferri Paragraph [0192], providing additional functionality for a "Properties" menu item displayed when a user right-clicks on a data object in a desktop environment displayed on the local machine 102. In another embodiment, when a user requests access to a "Properties" menu item, a property sheet is displayed).
The claimed invention and Mazzaferri are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Mazzaferri to have combined Butler and Mazzaferri.
The motivation to combine Butler and Mazzaferri is to improve the displaying of data by providing additional data.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the additional data of Mazzaferri in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Mazzaferri.

Regarding claim 6, Butler in view of Alekseyev and Kochevar teaches parent claim 4.
Butler in view of Alekseyev and Kochevar further teaches:
wherein the displayed metric value is displayed with a Butler Paragraph [0759], may be a point-of-use information source, reduce maintenance cycle times, improve configuration management, Paragraph [0483], includes OTP memory may be used for archiving data over long periods of time, such as days, months, years or the like).
Butler in view of Alekseyev and Kochevar does not expressly disclose:
chevron color
However, Mazzaferri teaches:
chevron color (Mazzaferri Paragraph [0407], trigger a chevron pop-up menu)
The claimed invention and Mazzaferri are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Mazzaferri to have combined Butler and Mazzaferri.
The motivation to combine Butler and Mazzaferri is to improve the displaying of data by providing additional data.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the additional data of Mazzaferri in order to obtain the predictable result of improving the displaying of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Mazzaferri.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev and Marvasti, Patent Application Publication No. 2008/0077358 (hereinafter Marvasti).

Regarding claim 10, Butler in view of Alekseyev teaches parent claim 9.
Butler in view of Alekseyev does not expressly disclose:
wherein the metric engine is configured to update the at least one metric value for at least one of the plurality of metrics by performing a plurality of slices of the summation data across time and scope.
However, Marvasti teaches:
wherein the metric engine is configured to update the at least one metric value for at least one of the plurality of metrics by performing a plurality of slices of the summation data across time and scope (Marvasti Paragraph [0033], Database 350 records the data provided by each metric at each time slice. Data is retained in database 350 for an arbitrary time period, after which the data is archived or deleted, according to embodiments).
The claimed invention and Marvasti are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Marvasti to have combined Butler and Marvasti.
The motivation to combine Butler and Marvasti is to improve the updating of data by using time slices.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the time slices of Marvasti in order to obtain the predictable result of improving the updating of data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Marvasti.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Alekseyev and Raitto et al., Patent Application Publication No. 2014/0280373 (hereinafter Raitto).

Regarding claim 14, Butler in view of Alekseyev teaches parent claim 1.
Butler in view of Alekseyev does not expressly disclose:
wherein the database server comprises is a sharded database.
However, Raitto teaches:
wherein the database server comprises is a sharded database (Raitto Paragraph [0020], executing the task analysis workloads on the original and alternative database systems, Paragraph [0034], the database is spread out over different nodes in database shards).
The claimed invention and Raitto are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Butler and Raitto to have combined Butler and Raitto.
The motivation to combine Butler and Raitto is to improve database organization by using shards.  It would have been obvious to one of ordinary skill in the art to take the system of Butler and combine it with the shards of Raitto in order to obtain the predictable result of improving database organization.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Butler and Raitto.

Regarding claim 15, Butler in view of Alekseyev and Raitto further teaches:
The system of Claim 14, wherein the sharded database includes a first shard comprising the analysis database (Raitto Paragraph [0020], executing the task analysis workloads on the original and alternative database systems, Paragraph [0034], the database is spread out over different nodes in database shards), and at least one additional share including an additional analysis database (Raitto Paragraph [0050], counter-part task analysis workload is compiled or parsed at alternative database system 132 using database schema).

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/29/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Alekseyev reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164            

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164